       Case 2:19-cv-01096-KWR-JHR Document 13 Filed 04/29/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


FRANK J.L. ROBLES,

        Plaintiff,

v.                                                               No. 19-cv-1096 KWR-JHR


CURRY COUNTY DETENTION CENTER,

        Defendant.


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff’s amended civil rights complaint (Doc. 5,

supplemented by Doc. 6). Also before the Court is his motion to proceed in forma pauperis (Doc.

4). Plaintiff challenges his conditions of confinement at the Curry County Detention Center

(CCDC). Having reviewed the matter sua sponte under 28 U.S.C. § 1915, the Court will grant the

motion; dismiss the Complaint; and grant leave to amend.

I. Background

        Plaintiff was detained at CCDC between October 15, 2019 and January 12, 2020. (Doc. 6

at 1). He alleges he experienced freezing temperatures because prison officials refused to run the

heater. Id. Plaintiff also contends the toilets leaked; the ceiling tiles were covered in black mold;

and prison officials painted over the black spots to hide the problem. Id. at 1, 7. Prison officials

initially ignored his requests for a transfer, as they viewed the inmates “like … animals.” (Doc. 5

at 4). Plaintiff experienced headaches, respiratory issues, fatigue, stomach pain, blurred vision,

and stress due to his living conditions. Id. He seeks at least $250,000 in damages from CCDC.

Id. at 1.
       Case 2:19-cv-01096-KWR-JHR Document 13 Filed 04/29/20 Page 2 of 5



II. In Forma Pauperis Motion

        As an initial matter, Plaintiff’s financial information reflects he is unable to prepay the

$400 filing fee. The Court will therefore grant the In Forma Pauperis Motion (Doc. 4), which

reduces the fee to $350, and allow Plaintiff to pay in installments. See 28 U.S.C. § 1915(b).

Plaintiff must make an initial partial payment of “20 percent of the greater of—(A) the average

monthly deposits to [his] account; or (B) the average monthly balance in [his] account for the 6-

month period immediately preceding the filing of the complaint…” Id. Thereafter, he is “required

to make monthly payments of 20 percent of the preceding month’s income credited to the

prisoner’s account.” 28 U.S.C. § 1915(b)(2). Plaintiff’s inmate account statement reflects he

receives average monthly deposits of $53.20, and his average monthly account balance is $21.89.

(Doc. 12 at 2-3). No later than May 28, 2020, he must therefore submit an initial partial payment

of $10.64 (which is 20% of the greater figure, $53.20). The failure to timely comply will result in

dismissal of this action without prejudice.

III. Standards Governing Sua Sponte Review of the Complaint

        The Court has discretion to dismiss an in forma pauperis complaint sua sponte under §

1915(e)(2) “at any time if … the action … is frivolous or malicious; [or] fails to state a claim on

which relief may be granted.” The plaintiff must frame a complaint that contains “sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Threadbare

recitals” of a cause of action and conclusory allegations, without more, do not suffice. Id.

        Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less



                                                    2
      Case 2:19-cv-01096-KWR-JHR Document 13 Filed 04/29/20 Page 3 of 5



stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. If the court

can “reasonably read the pleadings to state a valid claim on which the plaintiff could prevail, it

should do so despite the plaintiff’s failure to cite proper legal authority, … confusion of various

legal theories, … poor syntax and sentence construction, or … unfamiliarity with pleading

requirements.” Id. At the same time, however, it is not “the proper function of the district court

to assume the role of advocate for the pro se litigant.” Id.

IV. Screening the Complaint

       The Complaint raises claims under the Eighth Amendment and 42 U.S.C. § 1983. The

Eighth Amendment requires prison officials to provide humane conditions of confinement by

ensuring inmates receive the “minimal civilized measure of life’s necessities.”         Rhodes v.

Chapman, 452 U.S. 337, 347 (1981). To demonstrate prison conditions amount to cruel and

unusual punishment, the alleged deprivation must be objectively serious, and the prison official

must “have a sufficiently culpable state of mind.” Craig v. Eberly, 164 F.3d 490, 495 (10th

Cir.1998). Conditions are objectively serious when they threaten the inmate’s safety or “lead to

deprivations of essential food, medical care, … [or] sanitation.” Rhodes, 452 U.S. at 348. “[T]he

length of exposure to the conditions is often of prime importance” in Eighth Amendment cases.

Despain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001). “As the severity of the conditions to which

an inmate is exposed increases, the length of exposure required to make out a constitutional

violation decreases.” Id.

       Applying these standards, the Court finds the Complaint fails to state a cognizable

constitutional claim. Plaintiff fails to name any specific prison official with a “sufficiently

culpable state of mind.” Craig, 164 F.3d at 495. CCDC is the only named defendant, and detention

centers are not a ‘persons’ subject to suit under § 1983. See McLaughlin v. Bd. of Trustees, 215



                                                 3
      Case 2:19-cv-01096-KWR-JHR Document 13 Filed 04/29/20 Page 4 of 5



F.3d 1168, 1172 (10th Cir. 2000); Blackburn v. Department of Corrections, 172 F.3d 62 (10th Cir.

Feb. 25, 1999) (unpublished). The facts are also too conclusory to state an Eighth Amendment

violation. A “bare allegation regarding [the presence of] mold … does not create a reasonable

inference regarding [a] … threat to mental or physical well being.” Cox v. Grady Cty. Detention

Center, 2008 WL 1925052, at *3–4 (W.D. Okla. April 29, 2008) (citing Dittmeyer v. Whetsel, 91

Fed. App’x 111 (10th Cir. Feb. 11, 2004)). The Complaint also indicates Plaintiff was transferred

from the Alpha Pod at some point between October 15, 2019 and January 12, 2020, and it is not

clear how long he was exposed to mold. (Doc. 6 at 1, 7).      As to the allegations regarding

freezing temperatures, the Complaint gives “no objective indication that the [temperature] was so

severe as to pose a substantial risk of serious harm.” Rocha v. CCCF Admin., 408 Fed. App’x 141,

144 (10th Cir. 2011) (unpublished). To survive initial review, Plaintiff’s complaint must describe

“the severity of the [temperature], its duration, whether he had alternative means to protect … from

the [temperature], and the adequacy of such alternatives.” Id. (internal quotations omitted).

Plaintiff’s allegation regarding a leaky toilet is similarly deficient. There is no information about

the amount of water in the cell or whether the toilet still functioned. See Moore v. Trapp, 1991

WL 65074, * 2 (10th Cir. 1991) (affirming the dismissal of a complaint alleging “plumbing

problems” because plaintiff didn’t describe “the foul involved, who was involved, and when and

where it took place”).

          For these reasons, the Court will dismiss the Complaint without prejudice. No later than

May 28, 2020, Plaintiff may file an amended complaint that cures the deficiencies identified above.

If Plaintiff declines to timely file an amended complaint or files an amended complaint that

similarly fails to state a claim, the Court may dismiss the case with prejudice and without further

notice.



                                                 4
      Case 2:19-cv-01096-KWR-JHR Document 13 Filed 04/29/20 Page 5 of 5



       IT IS ORDERED that that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis

(Doc. 4) is GRANTED; and no later than May 28, 2020, Plaintiff must submit an initial partial

payment of $10.64.

       IT IS FURTHER ORERED that Plaintiff’s amended civil rights complaint (Doc. 5,

supplemented by Doc. 6) is DISMISSED without prejudice pursuant to § 1915(e)(2)(B)(ii) for

failure to state a claim on which relief may granted.

       IT IS FINALLY ORERED that Plaintiff may file an amended complaint no later than

May 28, 2020.




                                                 5
